Opinion by
Henderson, J.,
The first assignment of error does not comply with rule 16 of this court in that it does not contain the offer of proof nor the ruling of the court thereon. It must therefore be disregarded: Gish v. Brown, 171 Pa. 479; Deroy v. Richards, 8 Pa. Superior Ct. 119. The ninth, tenth and eleventh assignments are to portions of the opinion of the court on the motion for a new trial. These are not subjects of assignments of error. The second, third, fourth, fifth, sixth and seventh assignments are to the answers of the court to points presented by the plaintiff and defendants. These answers are all correct if there was evidence to go to the jury on the question of the acceptance of the plaintiff’s work by the defendants, and on this question we think the case is free from doubt. Testimony offered by the plaintiff tends to show satisfaction of both of the defendants with the work done, and it would have been erroneous to have instructed the jury to return a verdict for the defendants. The answer to the defendants’ fifth point specified in the eighth assignment was therefore correct. We need not go into a consideration of the evidence at length. It is sufficient to say that after a careful examination of it we are satisfied that there was evidence from which the jury might conclude that the defendants expressed satisfaction with the plaintiff’s work and that the complaints afterwards set up had their origin in the inherent defects of a device of the character of that which the defendants were using.
The assignments are overruled and the judgment affirmed.